Citation Nr: 1808456	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  16-56 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1944 to August 1946. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Board hearing in his November 2016 substantive appeal.  However, in a subsequent November 2016 statement, he withdrew the Board hearing request and asked the Board to proceed to decide this appeal on the merits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disability alone, without regard to age, does not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. TDIU

The Veteran seeks entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).  He contends that he has been rendered unemployable due to his service-connected bilateral hearing loss.  He primarily contends that he decided to retire from his managerial position with a steel company in November 1991 and that he has remained unemployed since then due to functional impairments from this condition.  Specifically, he asserts that due to his hearing loss, he has been unable to hear others on the phone and has had other communication issues.  

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

Pertinent regulations for consideration were provided to the Veteran in the October 2016 statement of the case and will not be repeated here in full.  

The Veteran is in receipt of a 70 percent disability rating from February 25, 2014 for his sole service-connected disability, bilateral hearing loss.  Thus, he meets the schedular TDIU criteria.  38 C.F.R. § 4.16(a).  Accordingly, entitlement to TDIU is warranted if the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  The Board finds that this is not the case here.  The weight of the most probative and persuasive evidence shows that the Veteran voluntarily chose to retire in fall 1991 from his long-term position as a steel company manager, and that this decision was not driven by his service-connected bilateral hearing loss (or any other medical condition), but rather age-based retirement eligibility.  

The Veteran asserts that he last worked full-time in November 1991, when he became too disabled to work due to his bilateral hearing loss.  He states that he worked fifty hours per week as a manager for a steel company from March 1983 to November 1991, when he claims he left due to his bilateral hearing loss.  He reports he has not tried to obtain employment since he allegedly became too disabled to work.  He also reports that he volunteered as an officer with a local sheriff's department for thirty hours per week for an unspecified time period at some point after he stopped working in November 1991.  He also asserts that he was "let go" by the sheriff's department due to his hearing difficulties.  His educational background is through three years of high school.  In addition, he acknowledges that he has not tried to obtain employment since he allegedly became too disabled to work due to hearing loss in fall 1991.  See July 2014 VA Form 21-8940 (TDIU claim form). 

The Board does not find credible the Veteran's contention that he left his employment in fall 1991 due to his bilateral hearing loss for the following reasons.  First, this contention is not supported by contemporaneous employment documents regarding the circumstances of his retirement.  The Veteran submitted an executed and notarized February 1991 termination agreement showing that he agreed to be placed on "inactive layoff status" from February 1991 until mid-November 1991, when he turned age sixty-five and became eligible for immediate retirement benefits.  Also, an October 1991 letter from the Veteran's prior employer to him references his forthcoming application for retirement and retirement benefits.  Neither of these contemporaneous employment records reference bilateral hearing loss (or any other medical condition), or suggest that his retirement was related to hearing loss in any way.  To the contrary, these documents show that the Veteran voluntarily retired from his long-held position with his prior employer based on eligibility due to age, in exchange for various retirement benefits.  Moreover, his former employer's successor company reported in an August 2015 VA Form 21-4192 that the Veteran had worked as a full-time General Manager from March 1983 to November 1991 and that the reason for his termination was "normal retirement."  The company reported no lost time during the thirteen months preceding the last date of employment due to disability, and no concessions made to the employee by reason of age or disability.  The company also noted the Veteran's receipt of monthly retirement benefits that had begun in December 1991.  In summary, these employment records do not support the assertion that the Veteran's 1991 retirement was related to his bilateral hearing loss in any way.

Second, the Veteran has made inconsistent statements regarding the circumstances of the termination of his employment.  See June 2010 VA cardiac examination (noting regarding employment history Veteran's report that he had retired in 1991 due to eligibility by age or duration of work); but see April 2014 VA examination (functional impact), November 2015 notice of disagreement (stating he left employment in 1991 prior to his retirement date in part due to hearing loss impairments, including inability to hear on the phone and other communication issues).  In addition, a June 2010 VA audiology examination report notes the reported effects of his hearing loss on occupational functioning and daily activities, but lacks any suggestion that he retired due to this disability.  Had he indeed retired due to his hearing loss, it is reasonable to expect that he would have reported this fact then, when the 2010 VA audiological examiner expressly inquired about occupational limitations due to this condition.  The fact that he did not at this time (prior to the 2014 TDIU claim) casts doubt on the credibility of later statements made in support of this compensation claim that attributed his 1991 retirement, and his alleged ongoing inability to work, to his bilateral hearing loss.  Moreover, VA and private medical treatment records from approximately 2007 to 2010 consistently described him as retired, but they did not suggest that his retirement was related to hearing loss in any way.  In summary, these statements preceding his 2014 TDIU claim and 2014 bilateral hearing loss increased rating claim cast doubt on the credibility of his post-TDIU claim statements attributing his 1991 retirement and alleged unemployability since then to hearing loss.

Third, the Veteran's reports regarding his post-employment volunteer activities undermine his contention that his bilateral hearing loss has rendered him unemployable since his fall 1991 retirement.  In his July 2014 TDIU claim form, he reported an unspecified period of volunteer officer activity with a local sheriff's department for thirty hours per week.  (While the specific time period of such volunteer work is unknown, the Board notes that 2009 and 2010 private treatment records reference reports of volunteer work in his social history.)  The Board acknowledges the Veteran's lay statement in the July 2014 TDIU claim form that the sheriff's department had let him go at an unspecified time due to his hearing difficulties.  However, assuming for the sake of argument that he conducted such volunteer activities even for a brief period after his 1991 retirement, the fact that he was able to serve as a volunteer sheriff's officer (a position that presumably required some hearing and communication ability) for thirty hours per week at any point after his fall 1991 retirement is inconsistent with the contention that hearing loss had rendered him unemployable since 1991.  This inconsistency casts further doubt on the credibility of the contention that he had been unemployable since his fall 1991 retirement due to his service-connected hearing loss.

Finally, to the extent that the Veteran contends that his hearing loss hinders current or future employment prospects (see, e.g., November 2016 substantive appeal), the Board rejects that contention as speculative and conclusory.  This assertion is completely unsupported by evidence showing the Veteran in fact attempted to but was unable to secure substantially gainful employment due to hearing loss since his fall 1991 retirement.  To the contrary, he acknowledges that he has not tried to obtain employment since he allegedly became too disabled to work due to hearing loss in fall 1991.  See July 2014 VA Form 21-8940 (TDIU claim form).

In summary, the Board does not doubt that the Veteran experiences some functional impairments due to his service-connected bilateral hearing loss, as reflected in the medical and lay evidence of record (including the April 2014 VA audiology examination report and VA audiology treatment records).  However, the weight of the most probative, persuasive evidence does not show that the Veteran's service-connected bilateral hearing loss alone, without regard to age, has rendered him unemployable.  His functional impairments are already recognized by the disability rating in effect for bilateral hearing loss.  See 38 C.F.R. § 4.10.  Therefore, a TDIU is not warranted.

The TDIU claim is therefore denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


II. Duties to Notify and Assist

The Veteran stated in his November 2016 substantive appeal that he did not recall a VA examination that addressed employability.  Unemployability in the context of TDIU claims is a legal finding made by VA adjudicators, not a medical finding made by VA examiners.  VA examiners make medical findings regarding the functional impact of a Veteran's service-connected disabilities on his or her ability to work, which was done in this case.  In this regard, the Board refers the Veteran to the April 2014 VA audiological examination report, which addressed the functional impact of the Veteran's service-connected hearing loss.   

The Veteran has not raised any other issues regarding the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

ORDER

Entitlement to a total disability evaluation based upon individual unemployability is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


